 ORIGINAL                                                             FILED IN THE
                                                         UNITED STATES DISTRICT COURT
                                                                   DISTRICT OF HAWAII
KENJI M. PRICE #10523
United States Attorney
                                                                    OCT 23 2018
                                                              5L
                                                         si    o'clock and
District of Hawaii
                                                                                        M.
                                                               SUE BEITIA, CLERK

ESTEFANIA    D.    BAIRD
Special Assistant U.S. Attorney
PJKK Federal Bldg., Room 6-100
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile:        (808) 541-2958
Email:   Estefania.baird0usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA


                     IN THE UNITED STATES DISTRICT COURT


                           FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,                  PO    NO.          18-UO 22 1 KSC
                                           INFORMATION
                    Plaintiff,             18 U.S.C.13;


              vs.                          H.R.S. §§ 286-132, 286-136

RONALD L. SIGLER,
                                           Citation No.: 6925202/H-19
                     Defendant.


                                           A & P Date:        NQV 1 3 2018

                                   INFORMATION




             The United States Attorney charges that:

             On or about September 2, 2018, Wheeler Army Airfield,

Hawaii, a place within the special maritime and territorial

jurisdiction of the United States, in the District of Hawaii,

RONALD L. SIGLER, defendant herein, unlawfully operated a motor
vehicle upon a public street, road, or highway with a canceled,

suspended, or revoked driver's license.

          All in violation of Hawaii Revised Statutes 286-132 and

286-136, a federal offense pursuant to Title 18 United States

Code, Section 13.

          DATED:            OCT 2 3 2018     ^ Honolulu, Hawaii.

                                  KENJI M. PRICE
                                  United States Attorney
                                  District of Hawaii




                                  By.
                                    ESTEFANIA D. BAIRD
                                    Special Assistant U.S. Attorney


                                  Attorneys for Plaintiff
                                  UNITED STATES OF AMERICA




U.S. vs. RONALD L. SIGLER
PO No.
Citation No.: 6925202/H-19
INFORMATION"        ^ ^     n
